Citation Nr: 1342059	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft, for the purpose of entitlement to retroactive benefits.

4.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for a left knee disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1971, from November 1973 to September 1975, and from September 1977 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran was afforded a Board hearing, held by the undersigned, in March 2013.

The issue of entitlement to nonservice-connected pension with special monthly pension based on the need for regular aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A signed statement from the Veteran, dated August 5, 2013, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


